Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II, claims 12-18 in the reply filed on 12/21/2021 is acknowledged.  The traversal is on the ground(s) that no serious search burden exists.  This is not found persuasive because as outlined by the restriction requirement, a search for the component will require different search classification, strings because the component is not limited to the claim method steps.  The divergent subject matter of the instant claims would require various and different search, including different classifications and search terms that are not encompassing and a search for a single disclosed group above would not be expected to include the other described groups.  See also MPEP for discussion of serious search and/or examination burden.
The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claim 15 is objected to because of the following informalities: missing space between “12” and “comprising.”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 recites the limitation "first/second nucleation layer" and “the first/second outer ceramic layer.”  The base claim from which claim 14 depends only require a nucleation layer and an outer layer and does not require a fist/second of each layer (such a requirement is introduced in claim 13).  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of applying prior art, the examiner will interpret this claim to depend from claim 13 (rather than claim 12).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12, 13, 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 20030207031 by Strangman et al.
Claim 12:  Strangman discloses a method of coating a substrate with a thermal barrier coating (0003-0004) comprising: depositing an inner layer of ceramic having a columnar grain structure on the substrate (0009);  depositing a nucleation layer on the inner layer of ceramic;  
	Claim 13:  Strangman discloses a second nucleation layer and a second outer ceramic layer as claimed (0029, alternative sequence of layers would encompass first and second of such as claimed, otherwise there is no alternation).
	Claim 15:  Strangman discloses EBPVD (0025).
	Claim 16:  Strangman discloses same deposition chamber and therefore would reasonably encompass using substantially the same deposition parameters.
	Claim 17:  Strangman discloses the substrate are deposited while the substrate is continuously rotated and at a temperature that can reasonably be considered substantially constant (0029, 0031).
	Claim 18:  Strangman discloses yttria stabilized zirconia and alumina or tantala (0034, 0044).

Claim(s) 12-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 5687679 by Mullin et al.
Claim 12:  Mullin discloses a method of coating a substrate with a thermal barrier coating (abstract) comprising: depositing an inner layer of ceramic having a columnar grain 
Claim 13:  Mullin discloses a second nucleation layer and a second outer ceramic layer as claimed (column 2, lines 51-60, alternative sequence of layers would encompass first and second of such as claimed, otherwise there is no alternation).
Claim 14:  Mullin discloses 100 layers (i.e. 50 pairs), Example II.
Claim 15:  Mullin discloses EBPVD (column 1, lines 44-55, Example II).
Claim 16:  Mullin discloses same deposition chamber and therefore would reasonably encompass using substantially the same deposition parameters (Examples).
Claim 17:  Mullin discloses the substrate are deposited while the substrate is continuously rotated and at a temperature that can reasonably be considered substantially constant (Examples, column 5, lines 5-20).
Claim 18:  Mullin discloses yttria stabilized zirconia and alumina or tantala (Example I and II).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mullin.
Claim 14:  Mullin discloses 50 or more layers and therefore encompasses the claimed number of pairs and thus makes obvious this claim requirement.
Claim 16-17:  While the examiner maintains the position as set forth above, the examiner notes that the prior art discloses the depositing the layers occurs in a PVD chamber and alternates between the two depositions and using substantially constant temperature and coating parameters would have been obvious to achieve increased process efficiency (i.e. no need to change process between each layer).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940. The examiner can normally be reached Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID P TUROCY/             Primary Examiner, Art Unit 1718